m-/5*
                               ELECTRONIC RECORD




COA #      07-14-00133-CR                        OFFENSE:        30.02F1


           Preston Dennard Massey v. The
STYLE:     State of Texas                        COUNTY:         Ellis

COA DISPOSITION:       MODIFIED/AFFIRMED         TRIAL COURT: 40th District Court


DATE: 06/05/2015                 Publish: NO     TC CASE #:      37429CR




                           IN THE COURT OF CRIMINAL APPEALS


          Preston Dennard Massey v The
STYLE:    State of Texas                                                 qitfe -/r
           Pro s£                     Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         RcFi/$*p                                     JUDGE:

DATE: /j/oi/*0tf                                      SIGNED:                       PC:

JUDGE: P,£^ CtoU-^-.                                  PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD